FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17 , TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified in their charter) Delaware 001-14157 36-2669023 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30 North LaSalle Street, Suite 4000, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (312) 630-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Telephone and Data Systems, Inc. (“TDS”) held on May 17, 2012, the following number of votes were cast for the matters indicated. The following voting results are final. 1. Election of Directors. The following directors received the following votes and were elected : a. For the election of eight Directors of the Company by the holders of Series A Common Shares and Preferred Shares: Nominee For Withhold Broker Non-vote LeRoy T. Carlson, Jr. 70,384,270 - 30,730 Letitia G. Carlson, M.D. 70,275,570 108,700 30,730 Prudence E. Carlson 70,275,570 108,700 30,730 Walter C.D. Carlson 70,384,270 - 30,730 Kenneth R. Meyers 70,384,070 200 30,730 Donald C. Nebergall 70,275,570 108,700 30,730 George W. Off 70,375,370 8,900 30,730 Herbert S. Wander 70,275,370 108,900 30,730 b. For the election of four Directors of the Company by the holders of Common Shares: Nominee For Withhold Broker Non-vote Clarence A. Davis 88,057,900 2,357,826 6,036,749 Christopher D. O’Leary 84,420,932 5,994,794 6,036,749 Mitchell H. Saranow 88,171,472 2,244,254 6,036,749 Gary L. Sugarman 84,474,791 5,940,935 6,036,749 2. Proposal to Ratify the Selection of PricewaterhouseCoopers LLP as Independent Public Accountants for 2012. This proposal received the following votes and was approved : For Against Abstain Broker Non-vote 121,021,871 922,554 167,462 -0- 3. Proposal to approve, on an advisory basis, the compensation of our named executive officers as disclosed in TDS’ Proxy Statement dated April 16, 2012 (commonly known as “Say-on-Pay”). This proposal received the following votes and was approved : For Against Abstain Broker Non-vote 108,374,465 5,975,610 4,495,487 3,266,325 4. Proposal by Shareholder to Recapitalize TDS’s Outstanding Stock into One Class of Stock . This proposal received the following votes and was defeated : For Against Abstain Broker Non-vote 37,935,088 80,693,824 216,650 3,266,325 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned, thereto duly authorized. Telephone and Data Systems, Inc. (Registrant) Date: May 21, 2012 By: /s/ Douglas D. Shuma Douglas D. Shuma Senior Vice President and Controller
